Opinion by
Judge Wilkinson, Jr.,
This is an appeal from an order entered by the Court of Common Pleas of Mercer County, following a de novo hearing, which affirmed the Pennsylvania Department of Transportation’s three month suspension of the Certificate of Appointment of appellant as an official inspection station pursuant to Section 4724 (a) of the Vehicle Code, 75 Pa. C. S. §4724(a). The suspension in the instant case stemmed from the faulty inspection, conducted by appellant’s employee, of a 1976 Chevrolet truck.
Appellant raises numerous issues in this appeal, all of which were adequately addressed below in the well reasoned and comprehensive opinion of President Judge Stranahan.1 Because we find that the afore*188mentioned opinion accurately states the law, we will affirm on the basis of that opinion, which may be found at 17 Mercer 335 (1980).
Accordingly, we will enter the following
Order
And Now, December 8,1980, the order of the Court of Common Pleas of Mercer County, docketed at Civil No. 423 C.D. 1979 and dated November 13, 1979, is affirmed.

 In response to the arguments raised, President Judge Stranahan concluded that (1) The notice of violation and the notice of suspension did not violate appellant’s due process rights; (2) Suspending the certificate for a violation of the Vehicle Code relating to inspections of vehicles by an employee without the knowledge or notice of the employer does not violate due process by creating strict liability on the part of the licensee; and (3) The Commonwealth offered substantial evidence to prove a violation of Section 4724(a) of the Vehicle Code.